Citation Nr: 1003909	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-37 437	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

On July 30, 2009, the Veteran submitted a statement to the RO 
indicating that he would like to withdraw his claim for 
service connection for PTSD.  Prior to promulgation of a 
decision in the appeal, the Veteran's request to withdraw the 
appeal was forwarded to the Board on November 27, 2009. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran submitted a statement to the 
RO on July 30, 2009, indicating that he would like to 
withdraw his claim for service connection for PTSD.  The 
statement was then forwarded to the Board on November 27, 
2009, prior to a promulgation of a decision in the appeal.  
Thus, the Veteran has withdrawn this appeal, and there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


